Name: 82/231/Euratom: Council Decision of 1 April 1982 replacing a resigning member of the Scientific and Technical Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-04-21

 Avis juridique important|31982D023182/231/Euratom: Council Decision of 1 April 1982 replacing a resigning member of the Scientific and Technical Committee Official Journal L 106 , 21/04/1982 P. 0017 - 0017*****COUNCIL DECISION of 1 April 1982 replacing a resigning member of the Scientific and Technical Committee (82/231/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 134 thereof, Having regard to the Council Decision of 17 May 1979 renewing the membership of the Scientific and Technical Committee, Having regard to the opinion of the Commission, Whereas the seat of a member of the Scientific and Technical Committee has become vacant as a result of the resignation of Mr Colombo, communicated to the Council in a letter from the Italian Government dated 18 November 1981, HAS DECIDED AS FOLLOWS: Article 1 Mr Giovanni Naschi, member of the Italian National Council for Nuclear Energy, is hereby appointed a member of the Scientific and Technical Committee in place of Mr Colombo for the remainder of the latter's term of office which expires on 31 March 1983. Article 2 This appointment shall take effect on the date on which the Council receives notification of Mr Naschi's acceptance. Done at Brussels, 1 April 1982. For the Council The President P. de KEERSMAEKER